DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 21-34 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 01/11/2022.
Claims 1-20 have been cancelled and are not considered at this time.
Claim 32 is currently amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1
 Claims 21-34 are drawn to a method, device, and computer-readable medium, which is/are statutory categories of invention (Step 1: YES).
Step 2A, Prong One
issuing triggered alerts in response to detected events crossing a boundary, associating stored alert type with issued alerts, sending triggered alerts to health providers to enable a healthcare provider to react to the event associated with the triggered alert, suspend issuing the triggered alerts when alert frequency has been exceeded and the type can be suspended, sending triggered alerts to healthcare terminals when alert frequency has not been exceeded and alert cannot be suspended, and sending an alert overload message to an administrator and a healthcare provider which falls into the grouping of certain methods of organizing human activity because issuing an alert, sending alerts, suspending issuing alerts, and sending messages are interactions between people.  Associating stored alert types with issued alerts is following rules or instructions.  Managing personal interactions and relationships including following rules or instructions falls in the certain methods of organizing human activity grouping of abstract ideas.  The claims also include determining whether the associated alert frequency has been exceeded based on previously issued alerts stored in the database and whether the associated triggered alert type can be suspended, which correlates to Mental Processes. For example, but for the computer network language, the “determining” limitation, in the context of this claims, encompasses the user making mental determinations using human observation, evaluation, judgement and opinion to determine if an alert frequency has been exceeded.  As drafted, the claimed abstract idea, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Claim 27 also includes the limitation of determining stored alert types for associating with issued triggered alerts and Claim 32 includes the limitations detecting from the data that associated events have occurred during the performance of medical treatment regimens, defining a step not completed alert and other alerts required to be triggered for detected events, determining whether detected events will endanger or cause an adverse outcome and defining no suspension of alerts when event will endanger or cause adverse outcome which also correlate to the abstract grouping of Mental Processes.  The determining, detecting, defining steps use human evaluation, observation, judgement and opinion for executing the limitation.  Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A, Prong Two
The claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional element, a medical treatment management system computer network including a computer connected with a database, a plurality of healthcare provider terminals, a plurality of patient monitoring devices, administration terminal; computer running software program to perform the identified abstract idea are recited at a high level of generality such that it amounts to no more than mere instruction to apply the exception using generic computer components. The claims recite the additional elements of the computer exchanging data with a database, storing the collected data and alert types having alert frequency and whether alert can be suspended, storing issued triggered alerts in the database, message queue holding triggered alerts which amounts to no more than mere instructions to apply the exception.  The computer exchanging data with a database amounts to mere instructions to apply the exception because this is the use of the computer in its ordinary capacity for tasks such as receiving,  (Step 2A Prong Two: NO).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic computer components. Storing of data also amounts to mere instructions to apply the exception.  Mere instructions to apply an exception using a generic See MPEP 2106.05(f). Additionally, storing data in a database on a computer and computer exchanging data with a database has been found by the courts to be well-understood, routine and conventional computer functions.  As per MPEP 2106.05(d)(II), storing and retrieving information in memory as well as receiving or transmitting data over a network have been found to be well-understood, routine and conventional activity in data management. 
Further, the claimed additional elements, identified above, are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment because they merely require the abstract idea be performed using conventional computer components. See: MPEP 2106.05(h). 
Further, the claimed additional element collecting data from a medical treatment regimen by a computer running a software program has been found to be mere data gathering which is insignificant extra-solution activity, as described above.  This receiving of data by a computer over a network is well-understood, routine and conventional computer functions, as per MPEP 2106.05(d)(II), similar to receiving and transmitting data over a network and based on the medical treatment regimen which is used to collect data could be similar to the laboratory techniques of 2106.05(d)(II) including determining the level of a biomarker in blood by any means.

Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO).
Dependent claim(s) 22-26, 28-31 and 33-34, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
Response to Arguments
Applicant’s arguments, see Pages 9-11, “Claim Rejections - 35 U.S.C. 101”, filed 01/11/2022 with respect to claims 21-34 have been fully considered but they are not persuasive.  
Applicant argues that the present claims include meaningful limitations which amount to a practical application of the abstract idea because the claims provide an improvement to the functioning of a computer or to any technology or technical field. Specifically, Applicant argues that the improvement is to the operation of a patient management system by 
Applicant argues that the present claims recite additional elements that are more than mere instructions because the claims provide a technological solution to a technological problem, similar to DDR Holdings.  In DDR, the claims were necessarily rooted in computer technology and did not recite elements which fall into any of the categories of abstract ideas.  Unlike DDR, the present claims recite elements which are directed to certain methods of organizing human activity and mental processes to make determinations about sending alerts and the sending or storing of the alerts.  The present claims do not recite a change or improvement to how a computer operates but rather an improvement to when and how alerts are determined and issued to a recipient.  This is an improvement to the abstract idea itself and not an improvement to the operation of a computer or how a computer works. Applicant additionally argues that the claims are free of the prior art and thus provides an technological improvement.  Examiner respectfully disagrees.  Even when a claim is free of prior art, we may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. No matter  how much of an advance in the finance field the 
Applicant’s arguments, see Pages 11-12, “Claim Rejections 35 U.S.C. 103”, filed 01/11/2022, with respect to the rejection(s) of claim(s) 32-34, the arguments with regard to the amendments to claim 32 which includes specifying the message queue holding triggered alerts pending delivery and the sending an alert overload message when the number of the held triggered alerts is approaching a capacity of the message queue, are persuasive.  Therefore, this is free of the prior art and therefore, the rejections of Claims 32-34 are withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626